Opinion by
Mr. Justice Fell,
Two questions arise in this case, one as to the right of the relator and the other as to his remedy. The first depends upon the constitutionality of the Act of Assembty of June 25,1885, P. L. 187, entitled “ An act relating to the collection of taxes in the several boroughs and townships of this commonwealth,” so far as it provides for the collection of state and county taxes. The question of th'e constitutionality of this act was first raised in the case of Evans v. Phillipi, 117 Pa. 226, and it was there held that it was not in violation of the constitution as a local and special enactment obnoxious to sec. 7, art. 3, or'in conflict *55with sec. 1, art. 9, requiring uniformity in the levy and collection of taxes. The opinion in that case is broader than the question involved; but the precise question here raised whs considered in Bennett v. Hunt, 148 Pa. 257, and the constitutionality of the act of 1885 was distinctly affirmed.
The remaining question is as to the remedy by mandamus. The relator was duly elected a collector of taxes. He has been denied by the county commissioners the tax duplicates, without which he cannot perform bis duties. His purpose is to require their delivery to him. He has no issue with any one claiming title to the office by election or appointment, but with the defendants alone, and as to whether as public officers they shall do a purely ministerial act. For this the writ of mandamus is the proper remedy.
The judgment is affirmed.